Citation Nr: 1816541	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  15-13 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Appellant had a period of active duty for training (ACDUTRA) as a member of the Army National Guard from March 29, 1973 to August 10, 1973.

This matter comes before the Board of Veterans' Appeals from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Board remanded these issues for further development in July 2016 and July 2017. The issue of entitlement to service connection for bilateral hearing loss is ready for adjudication. See Stegall v. West, 11 Vet. App 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The most probative evidence of record does not establish that the Appellant's hearing loss is of service origin.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by a qualifying period of military service. 38 U.S.C. §§ 101, 1110, 1112 (2012); 38 C.F.R. §§ 3.6, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

A January 2013 letter from the RO provided notice of the evidence required to substantiate the claim for service connection. Accordingly the Board finds that the VA met its duty to notify the Appellant.

VA has a duty to assist the Appellant in the development of his claim. This duty includes assisting the Appellant in obtaining service medical records, treatment records, and providing medical examinations when necessary. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

Regarding VA's duty to assist in claims development, the Board notes that the Appellant's service treatment records and military service records are incomplete in this case. The Board is aware that when service records are unavailable through no fault of a veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). As will be explained below, the Board finds that the heightened duty to assist has been met.

The RO has made several attempts at obtaining the Appellant's service records and service treatment records. In October 2014 and November 2014, the RO requested records from the Puerto Rico Army National Guard. In April 2015, the Puerto Rico National Guard stated that it did not have any of the Appellant's records. In July 2016, September 2016, and November 2016 the RO requested records from the National Guard Bureau. In October 2016, the RO contacted, by phone, a representative at the National Guard Bureau. The representative stated the National Guard Bureau did not have the Appellant's records, but would contact the RO after investigating. The representative did not call the RO back. In December 2016, the RO issued a formal finding that the Appellant's records were unavailable and any further attempts would prove futile. 

Regarding VA's duty to notify of VA's inability to obtain records, as outlined in 38 C.F.R. § 3.159(e), the RO informed the Appellant of the records VA was unable to obtain in a December 2016 letter, the RO adequately addressed its efforts to obtain the records, collectively. In the December 2016 letter, the RO asked the Appellant to provide any copies of the service treatment records in his possession. Therefore, the duty to notify the Appellant of VA's inability to obtain the service treatment records has been satisfied. The case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996).

Regarding the VA's duty to assist the Appellant in obtaining post-service treatment records, the RO sent a letter to the Appellant requesting him to complete an Authorization and Consent to Release Information VA Form and a General Release for Medical Provider Information VA Form in July 2016. In August 2016, the Appellant responded that his private physician is no longer working. The Appellant has provided no other information as it relates to his claimed disabilities. The duty to assist is a two-way street. If the Appellant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As noted in the introduction, the claim has been remanded for further development. In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issue of entitlement to a service connection for bilateral hearing loss. See Dyment v. West, 13 Vet. App. 141 (1999).

II. Service Connection for Bilateral Hearing Loss

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

The term "veteran" is defined in 38 U.S.C. § 101 (2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable." The term "active military, naval, or air service" includes (1) active duty, (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C. § 101 (24); 38 C.F.R. § 3.6 (a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by reserves for training purposes." 38 U.S.C. § 101 (22); 38 C.F.R. § 3.6 (c). The term INACDUTRA is defined, in part, as duty, other than full- time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law. 38 U.S.C. § 101 (23); 38 C.F.R. § 3.6 (d).

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods. Paulson v. Brown, 7 Vet. App. 466, 470 (1995). While service on active duty alone is sufficient to meet the statutory definition of veteran, service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status. Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010). Before veteran status can be established for a period of such service, it must first be established that a claimant was disabled from a disease or injury incurred or aggravated in line of duty during ACDUTRA, or that he or she was disabled from an injury incurred or aggravated in line of duty during INACDUTRA. 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his or her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; 38 U.S.C. § 7104 (a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria. Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz). See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993). The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss. See 5 Vet. App. at 157.

The Appellant submitted his DD-214 which demonstrates he had a period of ACDUTRA as a member of the Army National Guard from March 29 to August 10, 1973; therefore the presumptions regarding chronic diseases do not apply in this case. The Appellant's DD-214 indicates that the Appellant had proficiency in the M-16 rifle. Therefore, providing the Appellant the benefit of the doubt, the Appellant was exposed to some hazardous noise levels in-service.  

As noted above, there are no service treatment records available. The Appellant stated in his December 2012 Application for Compensation or Pension that he did not receive treatment at VA medical facility. 

In November 2012, a letter from the Appellant's private physician was submitted. The private physician stated that the Appellant had a history of hearing problems. The private physician stated that the Appellant presented with bilateral hearing problems, but was more pronounced on his right side. The private physician stated that when the Appellant watched television and listened to the radio he had to listen at a higher volume. The private physician noted that the Appellant had episodes when he had problems following a conversation on the phone. The private physician noted that the Appellant needed people to repeat things more than once so that he could understand what was said and the Appellant reported that he had been told he spoke louder than normal. The private physician opined that it is at least as likely as not that his hearing problem is service-connected due to noise exposure in service. The private physician reasoned that the Appellant was exposed to high frequency arm fire noises, especially rifle and mortar noises, while in service. She further reasoned that prolonged exposure to noises of high intensity causes permanent damage to the inner structure of the ear resulting in irreversible hearing loss. 

In November 2017, the Appellant underwent a VA audiological examination. The Appellant reported that he had noticed decreased hearing in both his ears for about 5 to 6 years. The Appellant indicated that he had a history of post-service occupational noise exposure as a police officer. He had puretone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
30
35
50
45
RIGHT
25
25
35
45
45

The Appellant's average puretone threshold for his left ear was 38 and 40 for his right ear. The Appellant had a speech recognition score of 100 percent in both the right and the left ear. The examiner diagnosed the Appellant with bilateral sensorineural hearing loss. The examiner noted functional loss of decreased hearing and difficulty understanding conversations from his bilateral hearing loss. The examiner opined that the Appellant's bilateral hearing loss was less likely than not incurred in or caused by an in-service injury, event, or illness. The examiner reasoned that medical records are silent as to any treatment or care for bilateral hearing loss until the November 2017 VA examination, 44 years after separation from service. The examiner addressed the Appellant's private physician opinion by stating that it is well known that prolonged exposure to noise of high intensity and short duration, such as military type, could cause permanent damage to the inner ear, resulting in irreversible hearing loss. But, hearing deficits appear either immediately after a noise trauma or gradually during the noise exposure period. There would be no retroactive effect expected to be seen as hearing loss with onset so many years after being exposed to military noise. The examiner opined that hearing loss could be associated to the combined effect of post-service occupational and /or recreational noise exposure and the normal aging process due to progressive inner ear dysfunction.

The Board finds that the November 2017 VA medical opinion is more probative than the November 2012 private medical opinion. In forming her opinion the November 2017 VA medical examiner took into account the Appellant's statements regarding the onset of hearing loss, and that the Appellant served as a police officer and had post-service occupational noise exposure. The November 2012 private physician appeared to not take this into account in forming her opinion. Further, the November 2017 examiner addressed the lack of treatment or complaint of bilateral hearing loss decades after the Appellant separated from service. Finally, the November 2017 examiner addressed the November 2012 private medical opinion concerning the onset of damage to the inner structure of the ear which would result in irreversible hearing loss, finding that hearing loss would occur either immediately or gradually during the noise exposure period, not decades later. 

Thus, the Board finds that the Appellant has a current bilateral hearing loss disability. The Board finds that the Appellant was exposed to hazardous noise levels in service. However, the Board finds that there is no nexus between his bilateral hearing loss and his exposure to hazardous noise levels because the most probative evidence is the November 2017 VA examiner's opinion that the Appellant's hearing loss is less likely than not caused by the Appellant's service.  

There is no evidence of a bilateral sensorineural hearing loss in service as the Appellant's service records are unavailable, and there is no competent and credible evidence of hearing loss for many years after service.  Aside from the November 2012 private physician opinion letter and the November 2017 VA medical opinion there is no other medical evidence. There is no evidence that establishes ongoing hearing loss or an underlying chronic disease process in service, to include no statements by the Appellant that his hearing loss began in service. Here, the weight of the probative evidence of record simply fails to demonstrate an in-service incurrence of hearing loss. 

The claim of entitlement to service connection for bilateral hearing loss disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


